568 S.W.2d 661 (1978)
Thresia JOHNSON, Petitioner,
v.
HIGHLAND HILLS DRIVE APARTMENTS, Respondent.
No. B-6807.
Supreme Court of Texas.
April 12, 1978.
*662 Michael M. Daniel, Dallas, for petitioner.
Steven William Buholz, Dallas, for respondent.
PER CURIAM.
The application for writ of error is refused with the notation, "NO REVERSIBLE ERROR." The Court of Civil Appeals held that there is no implied warranty of habitability in Texas, and, on that basis, affirmed in part. Tex.Civ.App., 552 S.W.2d 493. Our opinion in Kamarath v. Bennett, 568 S.W.2d 658 (Tex.1978), has established such an implied warranty in this State under certain factual situations. However, the Court of Civil Appeals additionally held that even should a warranty of habitability be adopted in Texas, the facts of this case dealing with the provision of mail facilities would not constitute a breach of such warranty. We agree.